        Case 4:18-cr-00060-BMM Document 55 Filed 05/18/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-18-60-GF-BMM
                Plaintiff,
      vs.

CATHERINE RENEE WHITE                                     ORDER
EAGLE,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 30, 2021. (Doc. 54.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on April 29, 2021. (Doc.

52.) The United States accused White Eagle of violating her conditions of

supervised release 1) by failing to comply with her substance abuse testing

program on two separate occasions; 2) by gambling; 3) by consuming alcohol; 4)

by using norbuprenorphine; 5) by failing to make restitution payments as directed
        Case 4:18-cr-00060-BMM Document 55 Filed 05/18/21 Page 2 of 4



by the United States Probation Office; 6) by failing to provide monthly financial

documents to her probation officer; 7) by failing to report to her probation officer

as directed on two separate occasions; and 8) by failing to report for substance

abuse treatment. (Doc. 47.)

      At the revocation hearing, White Eagle admitted to violating the conditions

of her supervised release 1) by failing to comply with her substance abuse testing

program on two separate occasions; 2) by gambling; 3) by consuming alcohol; 4)

by using norbuprenorphine; 5) by failing to make restitution payments as directed

by the United States Probation Office; 6) by failing to provide monthly financial

documents to her probation officer; 7) by failing to report to her probation officer

as directed on two separate occasions; and 8) by failing to report for substance

abuse treatment. (Doc. 52.) Judge Johnston found that the violations White Eagle

admitted proved to be serious and warranted revocation, and recommended that

White Eagle receive a custodial sentence of 10 weeks with 36 months of

supervised release to follow. (Doc. 54.) White Eagle was advised of her right to

appeal and her right to allocute before the undersigned. (Doc. 52.) The violations

prove serious and warrant revocation of White Eagle’s supervised release. The

Court finds no clear error in Judge Johnston’s Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 54) are ADOPTED IN FULL. IT IS FURTHER
        Case 4:18-cr-00060-BMM Document 55 Filed 05/18/21 Page 3 of 4



ORDERED that Defendant Catherine Renee White Eagle be sentenced to the

custody of the United States Bureau of Prisons for 10 weeks, with 36 months of

supervised release to follow. White should be subject to the release conditions

imposed previously.

      DATED this 18th day of May, 2021.
Case 4:18-cr-00060-BMM Document 55 Filed 05/18/21 Page 4 of 4
